DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the filtration material is in the form of two or more stacked layers of a filtration sheet” as recited in claim 20 “said two or more stacked layers are formed from a single filter sheet having first and second edges bonded to opposite front and back sheet of said capsule, respectively and said sheet being V-folded or W-folded between said side walls to form said stacked layers in sail outlet channel as recited in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation, “the peripheral edge of the capsule” which lacks proper antecedent basis to the claim from which it depends.
Regarding claim 17, line 5, there is no antecedent basis for the term “the interior region of the capsule”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 17, and 20 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wicks US 2016/0096681.
Regarding claim 1, Wicks discloses a beverage preparation capsule (300) containing a beverage preparation ingredient, the beverage preparation capsule comprising front and back sheets (302, 304) of substantially air and liquid impermeable flexible film material bonded together in face-to-face relationship along a top region, first and second side regions (along top and side edges), and a bottom region to define a chamber (within the capsule) containing the beverage preparation ingredient, wherein said bottom region comprises an outlet channel (outlet edge) (paragraph [0011]) for escape of beverage from the chamber containing the beverage preparation ingredient, wherein at least a region of said outlet channel is filled by a filtration material (filter scrim 316) for filtering said beverage escaping from the chamber, and wherein at least one bond between said front and back sheets of flexible film material in at least one of said top region or first or second side region comprises a peelable seal (bond 312) (paragraph [0013], [0075], and [0076]).
Regarding claim 2, since the peelable seal (bond 312) runs transverse from the first side region to the second side region it is seen that Wicks is disclosing said first and second side regions would comprise peelable seals between the front and back sheets of flexible film material.
Regarding claim 3, Wicks discloses the peelable seal extends about 10 mm in from the peripheral edge of the capsule (paragraph [0020]).
Regarding claim 17, Wicks discloses there would be a permanent seal between the front and back sheets of the flexible film material around substantially all peripheral edges of the capsule with the exception of the outlet channel.  Further, a peelable seal (312) is located in the interior region of the capsule within the periphery defined by the permanent seal (paragraph [0075] and figure 6).
Regarding claims 20 and 21, Wicks discloses the filtration material would be in the form of two stacked layers of a filtration sheet (310 and 316) (scrim is laminated to the inside surface of the gusset strip) (figure 6 and 7) which stacked layers being of a laminate are considered as formed from a single filter sheet.  The single filter sheet would have first and second edges bonded to opposite front and back sheet of the capsule respectively and be V-folded (paragraph [0075] and fig. 6).
Regarding claim 22, Wicks discloses the filtration material (310/316) projects from the outlet channel into a bonded region comprising a peelable seal (312) which region is located downstream from the chamber containing the beverage preparation ingredient (fig. 6).
Claims 1, 2, 16, 19, and 22 – 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austin et al. US 2014/0287104.
Regarding claim 1, Austin discloses a beverage preparation capsule (60) containing a beverage preparation ingredient, the beverage preparation capsule comprising front and back sheets (two flexible laminate sheets) of substantially air and liquid impermeable flexible film material bonded together in face-to-face relationship along a top region, first and second side regions (bonding of top and side edges), and a bottom region to define a chamber (61) containing the beverage preparation ingredient, 
Regarding claim 2, as seen in figure 6 as the first and second side regions (65 and 66) Austin discloses said first and second side regions would comprise peelable seals (releasable seals) between the front and back sheets of flexible film material (paragraph [0067]).
Regarding claim 16, Austin discloses there would be a permanent seal (62) between said front and back sheets of flexible film material, wherein said permanent seal extends laterally across said capsule between opposed side edges and below the top edge of the capsule, and wherein said permanent seal has a gap defining the outlet channel (paragraph [0067] and fig. 6).
Regarding claim 19, Austin discloses the filtration material (63) is in the form of a plug (filling the outlet gap) of filtration material located in said outlet channel (paragraph [0067] and fig. 6).
Regarding claim 22, Austin discloses the filtration material (63) projects from the outlet channel into the chamber containing the beverage preparation ingredient (fig. 6).
Regarding claims 23, 24, and 25, Austin discloses the capsule further comprises an outlet chamber (conditioning chamber 64) in fluid communication with a downstream 
Regarding claim 26, Austin discloses said capsule has an inlet nozzle in fluid communication with said chamber containing the beverage preparation ingredient for injection of water into the chamber, or in fluid communication with a bonded region comprising a peelable seal located upstream of said chamber containing the beverage preparation ingredient for injection of water into the chamber (paragraph [0062], [0067] and fig. 6).
Regarding claim 27, Austin discloses a method of making a beverage which method comprises inserting a beverage preparation capsule according to claim 1 (from a capsule according to the invention) (paragraph [0110]) into a clamp assembly of a beverage preparation apparatus, the clamp assembly comprising two or more clamp members, at least one clamp member being movable to open and close the clamp assembly, wherein respective inner walls of said clamp members in a closed position define an enclosed space adapted to receive the beverage preparation capsule, the enclosed space having an inlet region for injection of water and an outlet region for escape of a beverage, and the enclosed space of the clamp assembly being larger than the chamber of the capsule containing the beverage preparation ingredient before use (paragraph [0073]).  Further injecting an aqueous liquid into said capsule at a pressure greater than about 1 bar gauge to produce a beverage in said capsule, wherein the peelable seal of the capsule peels apart upon injection of the aqueous .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104 as further evidenced by VanLoocke et al. US 2008/0240628.
Claim 4 differs from Austin in the peelable seal substantially encircling the chamber containing the beverage preparation ingredient.  Once it was known to provide a peelable seal in a beverage capsule where said seal would protect the beverage ingredients from deterioration by isolating said ingredients in a sealed environment it is not seen that patentability would be predicated on the particular shape of said seal.  Nevertheless, as further evidenced by VanLoocke it was well established and conventional in the art to provide flexible capsules with peelable protective seals that .
Claims 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104 in view of Bentley US 4,853,234.
Claims 6 and 7 (6/7) are rejected over Austin for the same reasons given above in the rejection of claim 1.
Claims 5 and 6/7 differ from Austin in the capsule containing separated first and second beverage preparation ingredients.  Bentley discloses a beverage preparation capsule containing a first and second beverage preparation ingredient where said first and second ingredients are sealed and separated in separate compartments (sections) of the capsule which would prevent cross contamination and ensure ingredient freshness (col. 5, paragraph 3).  Bentley is providing first and second beverage preparation ingredients in in separate sections of a capsule to allow the preparation of a beverage in a single operation for the convenience of the consumer which is applicant’s reason for doing so as well.  To therefore modify the peelable sealed capsule of Austin and provide first and second ingredients, each in separate sealable compartments in said beverage preparation capsule as taught by Bentley would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claim 8, Austin in view of Bentley disclose said capsule would contain first and second beverage ingredients separated in separate sealed compartments each of which would be separated by peelable seals, which is to say that Austin in view of Bentley is disclosing peelable seals that would define a first compartment containing the .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104 as further evidenced by Furneaux US 2007/0259139.
Claim 13 differs from Austin in reciting a specific peak load seal for the peelable seal.  Furneaux discloses a beverage preparation capsule containing a beverage preparation ingredient and comprising front and back sheets of substantially air and liquid impermeable flexible film material bonded together in a face to face relationship along a top region, first and second side regions and a bottom region to define a chamber containing the beverage preparation ingredient and at least one region of said capsule comprises a peelable seal (paragraph [0031] - [0032] and fig. 1 and 2).  Furneaux further discloses that the optimal peak load seal strength (seal strength (peel strength)) to assist opening the capsule by breaking only the weaker, i.e. the peelable seal as measured for a specimen width of 25 mm would be in the range of about 6N (paragraph [0030], [0031], [0055], and fig. 3).  Furneaux is using a peelable seal peak load seal strength of about 6N for a 25 mm width sample for the art recognized as well as applicant’s intended function which is to provide mechanical robustness and leak resistance to the capsule while allowing easy opening of the capsule by peeling.  To therefore modify Austin, if required, and provide the peelable seal with the peak load seal strength as taught by Furneaux would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S./



/VIREN A THAKUR/Primary Examiner, Art Unit 1792